Citation Nr: 1820644	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1968 to March 1970.  He was thereafter a member of the Puerto Rico Army National Guard, including a period of active duty for training (ACDUTRA) from September 1987 to October 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the Veteran testified before a Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.  The Board notes that the Veterans Law Judge who conducted the April 2013 hearing is no longer employed by the Board.  In correspondence dated in October 2016 and March 2017, the Veteran was offered the opportunity to have an additional hearing before another Veterans Law Judge.  He did not respond.  See 38 U.S.C. § 7107(c) (2012).  Consistent with the terms of the letter, the Board will, therefore, presume that the Veteran does not want another hearing.

This appeal was before the Board in January 2014 and February 2015 at which time it was remanded for additional evidentiary development.  Most recently, this matter was remanded in June 2017.  As detailed below, additional remand is unfortunately required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the Board's June 2017 remand directives, the RO was to obtain an addendum opinion regarding the etiology of the Veteran's acquired psychiatric disability.  Specifically, the physician was to determine whether the Veteran met the diagnostic criteria for PTSD under the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM IV).  Thereafter, the examiner was to provide an opinion as to whether the claimed condition was incurred in service, to include due to an in-service snake bite, or whether the condition was caused or aggravated by a service-connected disability.  An explanation was to be provided for all decisions rendered.

In response to the Board's remand, an addendum opinion was obtained in July 2017.  The examiner opined that the Veteran did not meet the DSM 5 criteria for PTSD.  He also opined that the appellant's major depression was not related to or aggravated by active military service.  He noted that a nexus was not found.  A rationale was not provided.

A similar opinion was provided in a subsequent August 2017 opinion.  The examiner noted that the appellant's treating physician diagnosed PTSD, but determined that it was due to a motor vehicle accident.  Notwithstanding, the examiner opined that the Veteran did not meet the DSM 5 criteria for PTSD and that his major depressive disorder was not secondary to a service-connected disability.  A rationale was not provided to support the examiner's conclusions.  

The Board finds that the July 2017 and August 2017 VA medical opinions are in sufficient to determine the Veteran's service connection claim.  At the outset, the VA examiner indicated that the Veteran did not meet the DSM 5 criteria for PTSD.  He did not provide an opinion regarding PTSD under the DSM-IV as requested.  Further, although the examiner opined that the Veteran's diagnosed major depression was not secondary to a service-connected disability, he did not provide a rationale to support his conclusion, rendering it of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the opinion is insufficient to determine the service connection claim. 

In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a suitably qualified VA clinician regarding the nature and etiology of the Veteran's acquired psychiatric disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.

The examiner must identify all psychiatric disabilities diagnosed since May 2008.  The examiner must specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

The examiner is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was incurred in service or is otherwise causally related to his active service or any incident therein, to include an in-service snake bite?

The examiner should be advised that the in-service incident involving a snake bite is conceded.  

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by a service-connected disability?

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder has been aggravated (chronically worsened) by a service-connected disability?  (The Veteran's service-connected disabilities are a right leg condition secondary to a snake bite, hallux valgus, and rhinitis).

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for all VA medical opinions is required.  In rendering the requested opinions, the examiner should consider all pertinent lay and medical evidence of record, to include the following: 

(a) The Veteran's lay reports of depression and other symptoms, including anxiety or nervousness, continuously since the snake bite incident in 1987.

(b) Evidence in service, VA and private treatment records (including Social Security Administration records) of mental health symptoms prior to the 1995 MVA, including in October 1987 (shortly after the snake bite incident during ACDUTRA service), 1989, and concerning work incidents from 1993 forward, worse since 1997.

(c) Dr. Cardona's evaluation in July 1997 noting PTSD.

(d) Dr. Cardona's evaluations in December 1997 and May 1998, and the July 2008 VA examination, diagnosing other psychiatric conditions. 

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




